913 F.2d 1296w
Fed. Sec. L. Rep.  P 95,491K & S PARTNERSHIP, Robert F. Swartzbaugh;  Richard W.Kelley, Charles C. Myers, Don Erftmier, Carl L. Boschult,William A. Lorenz, Nancy D. Lorenz, Harley D. Schrager,Samuel A. Ancona, Joseph I. Ancona, Carl Ancona, Michael J.Ancona, Byron D. Strattan, Dennis Strauss, Tony LaMalfa,Kevin J. Cloonan, Stephen H. Simon, Frederick J. Simon, AlanSimon, Gary Gunderson, Frank Woods Petersen, Thomas T.Bernstein, Donald D. Graham, Albert Block, Mark Anthony,Eugene McIntyre, Dorothy McIntyre, John E. Ryan, PaulAlperson, Gerald E. Palmer, Ronald K. Parsonage, William W.Smith, O. Douglas Osterholm, and Bernard Magid, Appellees,v.CONTINENTAL BANK, N.A., Appellant.K & S PARTNERSHIP, Robert F. Swartzbaugh;  Richard W.Kelley, Charles C. Myers, Don Erftmier, Carl L. Boschult,William A. Lorenz, Nancy D. Lorenz, Harley D. Schrager,Samuel A. Ancona, Joseph I. Ancona, Carl Ancona, Michael J.Ancona, Byron D. Strattan, Dennis Strauss, Tony LaMalfa,Kevin J. Cloonan, Stephen H. Simon, Frederick J. Simon, AlanSimon, Gary Gunderson, Frank Woods Petersen, Thomas T.Bernstein, Donald D. Graham, Albert Block, Mark Anthony,Eugene McIntyre, Dorothy McIntyre, John E. Ryan, PaulAlperson, Gerald E. Palmer, Ronald K. Parsonage, William W.Smith, O. Douglas Osterholm, and Bernard Magid, Appellants,v.CONTINENTAL BANK, N.A., Appellee.
Nos. 89-2678, 89-2679.
United States Court of Appeals,Eighth Circuit.
Submitted May 14, 1990.Decided Sept. 12, 1990.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION